Filed 6/28/16 P. v. Kelly CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C080805

                   Plaintiff and Respondent,                                     (Super. Ct. No. 15F04516)

         v.

ANDREW KELLY,

                   Defendant and Appellant.




         Appointed counsel for defendant Andrew Kelly asks this court to review the
record for any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d 436
(Wende).) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.
         Defendant pled no contest to robbery. (Pen. Code, § 211.) In exchange, he was
sentenced to the low term of two years in prison. He was awarded 62 days of presentence
credit (54 actual, 8 conduct). The court also imposed various fees and fines.



                                                             1
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requests this court to review the record to
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised of his right to file a supplemental brief within 30 days of
the date of filing of the opening brief. More than 30 days elapsed, and we have received
no communication from defendant.
       Having examined the record, we find no arguable error that would result in a
disposition more favorable to defendant.
                                       DISPOSITION
The judgment is affirmed.




                                                     /s/
                                                   Blease, J.


We concur:




  /s/
Raye, P. J.




  /s/
Duarte, J.




                                              2